  Case 3:20-cv-00656-K-BN Document 7 Filed 04/30/20       Page 1 of 3 PageID 53



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS


BUZZ PHOTOS
2414 W University, Suite 115D
McKinney, Texas 75071

            and

FREEDOM WATCH, Inc.
2020 Pennsylvania Avenue N.W. Suite 345
Washington, D.C. 20006

            and
                                                            Civil Action No.
LARRY KLAYMAN, a Natural Person                                   3:20-cv-00656-K

            and


Members of the Class and Subclasses and Those Similarly
Situated

                                  Plaintiffs,

          v.

THE PEOPLE’S REPUBLIC OF CHINA

            and

THE PEOPLE'S LIBERATION ARMY,
The official military of China

            and

THE WUHAN INSTITUTE OF VIROLOGY,
and agency of the Government of China

            and


SHI ZHENGLI, Director of
the Wuhan Institute of Virology
  Case 3:20-cv-00656-K-BN Document 7 Filed 04/30/20                    Page 2 of 3 PageID 54



             and

Major General Chen Wei
of China's People's Liberation Army

                                   Defendant.


          NOTICE OF APPEARANCE OF LOCAL COUNSEL FOR PLAINTIFF
                CLASSES AND LEAD PLAINTIFFS BUZZ PHOTOS,
                FREEDOM WATCH, INC. AND LARRY KLAYMAN

       COME NOW the lead Plaintiffs Buzz Photos, Freedom Watch, Inc., and Larry Klayman

and the proposed subclasses (“Plaintiffs”), by counsel, hereby informs the Court that they are

affiliated with local counsel to assist them in representing them in this case.

       Sanjay Biswas, Esq., who is licensed to practice in the state of Texas, and is admitted to

practice before the Northern District of Texas hereby enters his appearance as co-counsel for

Plaintiffs, and represents that he will serve as local counsel pursuant to LCvR 83.10(a).

Dated: April 30, 2020
                                                      Respectfully submitted,

                                                      /s/ Sanjay Biswas____
                                                      Sanjay Biswas, Esq.
                                                      11720 Duxbury Drive
                                                      Frisco, Texas, 75035
                                                      Texas State Bar # 24061325
                                                      Telephone: 972-866-5879
                                                      sanjaybiswas41@gmail.com

                                                      /s/ Larry Klayman
                                                      Larry Klayman, Esq.
                                                      A Member of this Court’s Bar
                                                      Freedom Watch, Inc.
                                                      2020 Pennsylvania Avenue N.W.
                                                      Suite 345
                                                      Washington, D.C. 20006
                                                      (561) 558-5336
                                                      leklayman@gmail.com

                                                      Attorneys for Plaintiffs on behalf of himself



                                                  2
  Case 3:20-cv-00656-K-BN Document 7 Filed 04/30/20                 Page 3 of 3 PageID 55



                                                    and Other Members of the Class and
                                                    Subclasses


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the court’s ECF system to all counsel of record or parties on

April 30, 2020, and is being served upon the Defendants attached to the Complaint in this case.



                                                            /s/ Sanjay Biswas____




                                                3
